i          i      i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-10-00493-CV

                      IN RE SPECTRUM ASSOCIATION MANAGEMENT, LP

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 11, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 1, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                               PER CURIAM




           1
          … This proceeding arises out of Cause No. 355434, pending in the County Court at Law No. 3, Bexar County,
Texas, the Honorable David J. Rodriguez presiding. However, the order complained of was signed by the Honorable
Karen Crouch, presiding judge of the County Court at Law No. 8, Bexar County, Texas.